Citation Nr: 9920739
Decision Date: 07/27/99	Archive Date: 09/09/99

DOCKET NO. 97-29 925               DATE JUL 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the veteran's claim of entitlement to service connection for a
schizotypal personality disorder.

2. Entitlement to an increased evaluation for lumbosacral spine
degenerative joint disease, currently evaluated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel 

INTRODUCTION

The veteran had certified active service from October 1978 to April
1980. In August 1983, the Montgomery, Alabama, Regional Office (RO)
denied service connection for a schizotypal personality disorder.
The veteran was informed in writing of the adverse decision and his
appellate rights in August 1983. He did not submit a notice of
disagreement with the adverse decision.

This matter came before the Board on appeal from a July 1996 RO
decision which determined that the veteran had not submitted new
and material evidence to reopen his claim of entitlement to service
connection for a schizotypal personality disorder and denied a
compensable disability evaluation for his service-connected chronic
lumbosacral strain. In April 1998, the RO recharacterized the
veteran's lumbosacral spine disability as lumbosacral spine
degenerative joint disease evaluated as 10 percent disabling. The
veteran has been represented throughout this appeal by the Disabled
American Veterans.

The veteran may have submitted informal claims for service
connection for post-traumatic stress disorder (PTSD) and an anxiety
disorder and a total rating for compensation purposes based on
individual unemployability. It appears that the RO has not had an
opportunity to act upon the informal claims. Absent an
adjudication, a notice of disagreement, a statement of the case,
and a substantive appeal, the Board does not have jurisdiction over
the issues.

REMAND

The Board notes that the veteran requested a travel board hearing
on his VAF-9, received in September 1997. A travel board hearing
was scheduled for June 16, 1999. The veteran failed to report for
this hearing. The veteran subsequently submitted a statement,
received in June 1999, to the effect that his failure to appear was
due to a combination of health considerations and events beyond his
control. He asked that his hearing be rescheduled.

- 2 - 

The Board accepted this statement as a motion to reschedule a
hearing before a member of the Board. On careful review, the Board
finds that the veteran has shown good cause for failing to appear
for the scheduled hearing and for failing to provide a timely
request for a new hearing date.

Therefore, this claim is REMANDED to the RO for the following:

The RO should re-schedule the veteran for the next available travel
board hearing.

Upon completion of the above described item the RO should return
the veteran's claim to the Board for further appellate
consideration.

M.W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

-3- 

